 1   HARVEY P. SACKETT (72488)
 2

 3
     1055 Lincoln Avenue
 4   San Jose, California 95125-6011
     Telephone: (408) 295-7755
 5   Facsimile: (408) 295-7444
 6   /as

 7   Attorney for Plaintiff
 8

 9                                UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11   GILBERT TRUJILLO, JR.,                           ) Case No. 5:18-cv-07125-SVK
12                                                    )
                  Plaintiff,                          )
13                                                    )
     v.                                               )
14                                                    ) STIPULATION AND PROPOSED ORDER
15   NANCY A. BERRYHILL,                              )
     Acting Commissioner of                           )
16   Social Security,                                 )
                                                      )
17               Defendant.                           )
18                                                    )

19          Plaintiff and Defendant, through their respective attorneys, hereby stipulate that
20   Plaintiff shall have a forty-five (45) extension of time until July 12, 2019, in which to e-file his

21   Motion for Summary Judgment. Defendant shall file any opposition, including cross-motion,

22   on or before August 9, 2019. This extension is necessitated due to Plaintiff’s counsel’s

23   upcoming schedule of administrative hearings; district court briefs due (fourteen opening briefs

24   and three reply briefs). Plaintiff makes this request in good faith with no intention to unduly

25   delay the proceedings. Defendant has no objection and stipulates to requested relief.

26   ///

27   ///

28   ///


                                                       1
     STIPULATION AND ORDER
 1   Dated: May 28, 2019     /s/HARVEY P. SACKETT
 2                           HARVEY P. SACKETT
                             Attorney for Plaintiff
 3                           GILBERT TRUJILLO, JR.

 4

 5   Dated: May 28, 2019     /s/CAROL S. CLARK
 6                           CAROL S. CLARK
                             Special Assistant U.S. Attorney
 7                           Social Security Administration

 8   IT IS ORDERED.

 9   Dated: May 30, 2019
                             SUSAN VAN KEULEN
10
                             United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                2
     STIPULATION AND ORDER
